DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on July 27, 2022
Claims 21-39 are under examination.   

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2022/0086944 A1).


As per Claim 21 Kim teaches a method comprising: 
sending, by a base station central unit (CU) to a base station distributed unit (DU) (Paragraph 0264, 0347, 0355  the CU-DU split are applied to the NG-RAN ) and based on a transition of a wireless device to a radio resource control (RRC) connected state from at least one of an RRC inactive state or an RRC idle state (Paragraph 0004, 0077, 0196, 0265 Transition state from the RRC-INACTIVE to the RRC-CONNECTED. The RRC_CONNECTED state enters into the RRC_IDLE with suspended state due to the inactivity. An RRC state indicates whether an RRC layer of the UE is logically connected to an RRC layer of the E-UTRAN  ), a notification indicating release of configuration parameters for a small data transmission (SDT) procedure of the wireless device (Paragraph  0263, 0264, 0281 Specifically, it is introduced to optimize small data transmission (SDT) for the UEs from CM-IDLE mode. The QoS parameters about the DRB for supporting the UDFT may be preconfigured in step S1002. The QoS parameters about the DRB may be also included in the F1 setup response message. ).

As per Claim 22 Kim teaches the method of claim 21, wherein the notification is based on at least one of: 
a resource status threshold value of at least one cell of the base station DU, wherein the base station DU releases the configuration parameters in response to available resources of the at least one cell or of the base station DU being equal to or less than the resource status threshold value; an inactive time duration threshold value of the wireless device, wherein the base station DU releases the configuration parameters in response to not receiving a signal from the wireless device for the inactive time duration threshold value; or a configuration time duration threshold value, wherein the base station DU releases the configuration parameters in response to storing the configuration parameters for the configuration time duration threshold value (Paragraph 0124, 0198 This function allows to transfer RRC messages between gNB-CU and gNB-DU. The number of enhanced coverage levels is equal to one plus the number of RSRP thresholds present in rsrp-ThresholdsPrachInfoList and the uplink data size is less than or equal to a TB size indicated in the system information. EDT is not used for data over the control plane when using the User Plane CIoT EPS optimizations. the number of enhanced coverage levels is equal to one plus the number of RSRP thresholds present in rsrp-ThresholdsPrachInfoList.).

As per Claim 23 Kim teaches the method of claim 21, further comprising sending, by the base station CU to the base station DU, a message comprising: the configuration parameters (Paragraph 0076, 0092, 0281 setting each specific parameter and operation, the QoS parameters about the DRB for supporting the UDFT may be preconfigured ); and a RRC message for the wireless device to transition to at least one of the RRC inactive state or the RRC idle state (Paragraph 0274, 0362 a radio resource control (RRC) connection release message to a wireless device. The UPID may be stored in the wireless device while in RRC inactive state or RRC idle state ).

As per Claim 24 Kim teaches the method of claim 23, wherein the message comprises at least one of: 
a user equipment (UE) context configuration request; a UE context setup request;
a UE context modification request; or a UE context release command (Paragraph 0079, 0080, 0251 The UE AS context is stored in the network and the UE. The RAN knows the cell which the UE belongs to. The F1 UE context management function also supports the release of the context previously established in the gNB-DU.. ).

As per Claim 25 Kim teaches the method of claim 23, wherein the message comprises at least one of: 
a base station CU configuration update message; or a base station DU configuration update acknowledge message (Paragraph 0279, 0286, 0298 when UE resumes the RRC connection. After that, the 5GC may transmit acknowledgement for the UE context suspend request message. The DU may send an F1 setup request message to the CU. The F1 setup request message may include a list of cells that are configured and ready to be activated. The sequence of step S1002 and S1004 may be reversed.).

As per Claim 26 Kim teaches the method of claim 23, wherein: the message comprises an indication field requesting to store the configuration parameters after the wireless device transitions to at least one of the RRC inactive state or the RRC idle state (Paragraph 0077, 0362 The UPID may be stored in the wireless device while in RRC inactive state or RRC idle state. ); and based on the indication field, the base station DU stores the configuration parameters after the wireless device transitions to the RRC inactive state or the RRC idle state (Paragraph 0274, 0362 The UPID may be stored in the wireless device while in RRC inactive state or RRC idle state).

As per Claim 27 Kim teaches the method of claim 23, wherein the message further comprises one or more storing conditions for storing the configuration parameters, one or more storing conditions comprising at least one of: a resource status threshold value of at least one cell of the base station DU, wherein the base station DU releases the configuration parameters in response to available resources of the at least one cell or of the base station DU being equal to or less than the resource status threshold value (Paragraph 0059, 0112, 0250, 0252 0150 the RSRP threshold of enhanced coverage level 3 is configured by upper layers in rsrp-ThresholdsPrachInfoList and the measured RSRP is less than the RSRP threshold of enhanced coverage level 3 and the UE is capable of enhanced coverage level 3 then UE context is initiated by the gNB-CU and accepted or rejected by the gNB-DU based on admission control criteria (e.g., resource not available). When a PRACH resource is shared for multiple enhanced coverage levels, and enhanced coverage levels are differentiated by different preamble indices, Group A and Group B is not used for this PRACH resource. The eNB hosts the functions, such as inter-cell radio resource management (RRM)); an inactive time duration threshold value of the wireless device, wherein the base station DU releases the configuration parameters in response to not receiving a signal from the wireless device for the inactive time duration threshold value; or a configuration time duration threshold value, wherein the base station DU releases the configuration parameters in response to storing the configuration parameters for the configuration time duration threshold value (Paragraph 0154, 0278 The QoS parameters about the DRB for supporting the UDFT may be preconfigured in the CU-CP and the CU-UP, if necessary. UE context setup procedure may be performed to setup one or more bearers in the DU. The TNL address received in step may be also sent to the DU. If the QoS parameters about the DRB for supporting the UDFT is preconfigured).

As per Claim 28 Kim teaches the method of claim 23, wherein the RRC message comprises suspend configuration parameters for the wireless device to use in at least one of the RRC inactive state or the RRC idle state, the suspend configuration parameters comprising at least one of: radio link control (RLC) layer configuration parameters for at least one bearer of the wireless device; parameters for configured grant resources for the wireless device in at least one of the RRC inactive state or the RRC idle state; random access parameters; physical layer configuration parameters; or medium access control (MAC) layer configuration parameters (Paragraph 0072, 0234 The gNB-DU is a logical node hosting RLC, MAC, and physical layers of the gNB or the en-gNB. The operation of the gNB-DU is partly controlled by the gNB-CU).

As per Claim 29 Kim teaches the method of claim 21, wherein the configuration parameters are associated with one or more cells of the base station DU (Paragraph 0076, 0291 Setting the radio bearer means defining the characteristics of the radio protocol layer and the channel for providing a specific service, and setting each specific parameter and operation method. UE context setup procedure may be performed to setup one or more bearers in the DU. The TNL address received in step S1106 may be also sent to the DU. If the QoS parameters about the DRB for supporting the UDFT is preconfigured. ).

As per Claim 30 Kim teaches the method of one of claims 11 to 18, wherein the configuration parameters comprise at least one of: a user equipment identifier of the wireless device; at least one cell identifier of at least one cell that the small data transmission procedure of the wireless device is configured in; or a configuration identifier indicating the configuration parameters (Paragraph 0071, 0317 When the CU-CP is able to identify the UE context, the CU-CP may decide whether the RRC state transition is needed or not. The CU-CP may determine whether the RRC state transition is needed, based on the expected UE behavior, AS based Release Assistance Information by UE, and so on. The MAC sublayer belongs to L2. The main services and functions of the MAC sublayer include mapping between logical channels and transport channels, multiplexing/de-multiplexing of MAC service data units (SDUs) belonging to one or different logical channels into/from transport blocks (TB) delivered to/from the physical layer on transport channels, scheduling information reporting  ).

As per Claim 31 Kim teaches a method comprising: receiving, by a base station distributed unit (DU) from a base station central unit (CU) (Paragraph 0264, 0347, 0355  the CU-DU split are applied to the NG-RAN ), a notification indicating release of configuration parameters for a small data transmission (SDT) procedure of a wireless device (Paragraph  0263, 0264, 0281 Specifically, it is introduced to optimize small data transmission (SDT) for the UEs from CM-IDLE mode. The QoS parameters about the DRB for supporting the UDFT may be preconfigured in step S1002. The QoS parameters about the DRB may be also included in the F1 setup response message), wherein the notification is based on a transition of the wireless device from a radio resource control (RRC) connected state to at least one of a RRC inactive state or an RRC idle state (Paragraph 0004, 0077, 0196, 0265 Transition state from the RRC-INACTIVE to the RRC-CONNECTED. The RRC_CONNECTED state enters into the RRC_IDLE with suspended state due to the inactivity. An RRC state indicates whether an RRC layer of the UE is logically connected to an RRC layer of the E-UTRAN  ).

As per Claim 32 Kim teaches the method of claim 31, further comprising releasing the configuration parameters (Paragraph 0076, 0268 In other words, the RRC layer controls logical channels, transport channels, and physical channels in relation to the configuration, reconfiguration, and release of radio bearers ).

As per Claim 33 Kim teaches the method of claim 31, further comprising receiving, by the base station DU from the base station CU, a message comprising: the configuration parameters; and a RRC message for the wireless device to transition to at least one of the RRC inactive state or the RRC idle state (Paragraph 0004, 0077, 0196, 0265 Transition state from the RRC-INACTIVE to the RRC-CONNECTED. The RRC_CONNECTED state enters into the RRC_IDLE with suspended state due to the inactivity. An RRC state indicates whether an RRC layer of the UE is logically connected to an RRC layer of the E-UTRAN).

As per Claim 34 Kim teaches the method of claim 33, further comprising sending the RRC message to the wireless device (Paragraph 0076, 0256  transfer RRC messages between gNB-CU and gNB-DU. RRC messages are transferred over F1-C. The gNB-CU is responsible for the encoding of the dedicated RRC message with assistance information provided by gNB-DU. The SRB is used as a path for transmitting RRC messages in the control plane, and the DRB is used as a path for transmitting user data in the user plane. ). 

As per Claim 35 Kim teaches the method of claim 33, wherein the message further comprises at least one of: a user equipment (UE) context configuration request; a UE context setup request; a UE context modification request; or a UE context release command (Paragraph 0076, 0268 In other words, the RRC layer controls logical channels, transport channels, and physical channels in relation to the configuration, reconfiguration, and release of radio bearers ).

As per Claim 36 Kim teaches the method of claim 33, wherein the message further comprises at least one of: a base station CU configuration update message; or a base station DU configuration update acknowledge message (Paragraph 0279, 0286, 0298 when UE resumes the RRC connection. After that, the 5GC may transmit acknowledgement for the UE context suspend request message. The DU may send an F1 setup request message to the CU. The F1 setup request message may include a list of cells that are configured and ready to be activated. The sequence of step S1002 and S1004 may be reversed.).

As per Claim 37 Kim teaches the method of claim 33, wherein the message further comprises an indication field requesting to store the configuration parameters after the wireless device transitions to at least one of the RRC inactive state or the RRC idle state (Paragraph 0004, 0077, 0196, 0265 Transition state from the RRC-INACTIVE to the RRC-CONNECTED. The RRC_CONNECTED state enters into the RRC_IDLE with suspended state due to the inactivity. An RRC state indicates whether an RRC layer of the UE is logically connected to an RRC layer of the E-UTRAN).

As per Claim 38 Kim teaches the method of claim 37, further comprising storing, based on the indication field, the configuration parameters after the wireless device transitions to at least one of the RRC inactive state or the RRC idle state (Paragraph 0004, 0077, 0196, 0265 Transition state from the RRC-INACTIVE to the RRC-CONNECTED. The RRC_CONNECTED state enters into the RRC_IDLE with suspended state due to the inactivity. An RRC state indicates whether an RRC layer of the UE is logically connected to an RRC layer of the E-UTRAN).

As per Claim 39 Kim teaches the method of claim 33, wherein the message further comprises one or more storing conditions for storing the configuration parameters, one or more storing conditions comprising at least one of: aresource status threshold value of at least one cell of the base station DU, wherein the base station DU releases the configuration parameters in response to available resources of the at least one cell or of the base station DU being equal to or less than the resource status threshold value; an inactive time duration threshold value of the wireless device, wherein the base station DU releases the configuration parameters in response to not receiving a signal from the wireless device for the inactive time duration threshold value; or a configuration time duration threshold value, wherein the base station DU releases the configuration parameters in response to storing the configuration parameters for the configuration time duration threshold value (Paragraph  0059, 0112, 0250, 0252 0150, 0278 UE context setup procedure may be performed to setup one or more bearers in the DU. The RSRP threshold of enhanced coverage level 3 is configured by upper layers in rsrp-ThresholdsPrachInfoList and the measured RSRP is less than the RSRP threshold of enhanced coverage level 3 and the UE is capable of enhanced coverage level 3 then UE context is initiated by the gNB-CU and accepted or rejected by the gNB-DU based on admission control criteria (e.g., resource not available). When a PRACH resource is shared for multiple enhanced coverage levels, and enhanced coverage levels are differentiated by different preamble indices, Group A and Group B is not used for this PRACH resource. The eNB hosts the functions, such as inter-cell radio resource management (RRM))).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468